                  Case 3:20-cr-00040-JD Document 18 Filed 05/12/20 Page 1 of 2




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   RICHARD EWENSTEIN (CABN 294649)
     Assistant United States Attorney
 5
              450 Golden Gate Avenue, Box 36055
 6            San Francisco, California 94102-3495
              Telephone: (415) 436-6842
 7            FAX: (415) 436-7234
              richard.ewenstein@usdoj.gov
 8
     Attorneys for United States of America
 9
                                       UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NO. CR 20-0040-JD
                                                       )
14            Plaintiff,                               ) STIPULATION EXCLUDING TIME AND
                                                       ) [PROPOSED] ORDER
15       v.                                            )
                                                       )
16   ADAM WORKMAN,                                     )
                                                       )
17            Defendant.                               )
                                                       )
18

19            It is hereby stipulated by and between counsel for the United States and counsel for the
20   defendant Adam Workman that time be excluded under the Speedy Trial Act through July 1, 2020. On
21   May 7, 2020, the parties jointly stipulated to continue from May 11, 2020 to June 30, 2020 a hearing set
22 in this case and to exclude time under the Speedy Trial Act for effective preparation of counsel and

23 continuity of counsel. Dkt. 14. The Court thereafter ordered the continuance but set the hearing for July

24   1, 2020 for scheduling reasons. Dkt. 15. The parties incorporate by reference all statements in their
25   May 7, 2020 joint stipulation, Dkt. 14, related to exclusion of time under the Speedy Trial Act and
26 stipulate that exclusion of time through July 1, 2020 is necessary and appropriate for effective

27 preparation of counsel and continuity of counsel.

28 ///

     STIPULATION AND [PROPOSED] ORDER                  1
     CR 20-0040-JD
                Case 3:20-cr-00040-JD Document 18 Filed 05/12/20 Page 2 of 2




 1   IT IS SO STIPULATED.

 2              Dated: May 8, 2020                        DAVID L. ANDERSON
                                                          United States Attorney
 3                                                        Northern District of California
 4                                                        _________/s/_________________
 5                                                        RICHARD EWENSTEIN
                                                          Assistant United States Attorney
 6

 7              Dated: May 8, 2020                        STEVEN G. KALAR
                                                          Federal Public Defender
 8                                                        Northern District of California
 9

10                                                        _________/s/_________________
                                                          ELLEN LEONIDA
11                                                        Assistant Federal Public Defender
12

13
                                             [PROPOSED] ORDER
14
            The Court finds that for the reasons stated in the stipulation above, exclusion of time from the
15
     time limits applicable under 18 U.S.C. § 3161 through July 1, 2020, is warranted for effective
16
     preparation of counsel and continuity of counsel and that the ends of justice served by the continuance
17
     outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
18

19
     IT IS SO ORDERED.
20

21
     DATED: May 12, 2020                                          __________________________________
22                                                                HONORABLE JAMES DONATO
                                                                  United States District Judge
23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                 2
     CR 20-0040-JD
